Citation Nr: 1419208	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  08-30 858	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a sinus disability, claimed as sinusitis. 

2.  Entitlement to service connection for costochondritis.


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran had active military service from December 1984 to December 2004.

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  
The Veteran was scheduled to appear before a Veterans Law Judge (VLJ) at a hearing in February 2010; however, she did not report for the hearing and no good cause has been offered.  Therefore, the Board deems her request for a Travel Board hearing as withdrawn.  38 C.F.R. § 20.702 (2013).

The case was previously remanded by the Board in January 2011, December 2012, and August 2013 for further evidentiary and procedural development.  The subsequent actions of the RO and VA Appeals Management Center (AMC) will be further discussed below.  The Veteran's claims have been returned to the Board.  

In a September 2013 rating decision, the RO denied the Veteran's claims for increased evaluations for her bilateral knee disabilities, partially granted her claim for an increased evaluation for sarcoidosis; a 10 percent evaluation was assigned, effective from March 29, 2012, and established service connection for uveitis; a 10 percent initial evaluation was assigned, effective from March 29, 2012.  To the Board's knowledge, the Veteran has not express disagreement with these determinations, and thus, these claims are not in appellate status and will be discussed no further.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  

Also, during the pendency of the current appeal, the Veteran also perfected an appeal to the Board concerning a claim to establish service connection for an acquired psychiatric disability.  After this claim was remanded several times by the Board, service connection for an eating disorder was established by the AMC in a November 2013 rating decision; a 10 percent initial evaluation was assigned, effective from January 1, 2005.  To date, the Veteran has not expressed disagreement with the assigned initial evaluation or effective date of this award.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, that matter has been resolved and is not in appellate status.

Representation

The Board observes that the AMC sent notification of the Board's March 2012 remand and a copy of a March 2013 supplemental statement of the case to the American Legion as well as the Veteran.  In March 2013, the American Legion filed a waiver of the 30-day waiting period subsequent to the March 2013 supplemental statement of the case.  However, there is no form associated with the record before the Board appointing the American Legion as the Veteran's representative.  The Board also received a VA form 646 from the Virginia Department of Veteran Services in this appeal, but there is also no record of an appointment for this representative.  In June 2013, the Board sent the Veteran a letter seeking to clarify representation and asking her to appoint a new representative if she desired one.  No response was received and no representative has been appointed.  

As noted by the Board in the August 2013 remand, the June 2013 letter stated that, in the absence of a response, the Board will assume the Veteran wants to represent herself.


FINDINGS OF FACT

1.  The most probative competent evidence of record does not demonstrate that the Veteran has been diagnosed with a chronic sinus disability during the pendency of the appeal.  

2.  The most probative competent evidence of record reflects an in-service diagnosis of costochondritis which continued to be into the appeal period and subsequently resolved.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic sinus disability are not met.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 3.303 (2013). 

2.  The criteria for service connection for costochondritis are met.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable disposition with respect to the Veteran's costochondritis claim, any deficiency concerning VA's duty to notify and assist the Veteran is moot with respect to that issue.  VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's chronic sinus disability claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Letters from the RO dated in August 2004 and March 2006 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of effective dates and of the disability evaluations.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Any timing error with respect to this notice was cured when the RO readjudicated the claim in subsequent supplemental statements of the case after complete notice was provided in the March 2006 letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

As to the duty to assist, the Board finds that VA has secured all available and identified evidence including VA treatment records and private treatment records.  To that extent, the Board's prior remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  As noted in the Introduction, the Veteran was provided the opportunity to present testimony in support of her claims at a hearing before a VLJ in February 2010, but she did not present for such, show good cause for this, or request that another such hearing be scheduled.  

During the pendency of the Veteran's appeal, VA has provided her the opportunity to participate in examinations in connection with her claims in August 2004, March 2011, January 2013, and October 2013.  The Board acknowledges that the August 2004 VA examination was conducted prior to the Veteran's discharge from service and was inadequate for the purpose of adjudicating the Veteran's claim, as the nature and etiology of the Veteran's claimed sinusitis was not addressed.  To the extent that the Veteran cancelled and did not report for the March 2011 and January 2013 VA examinations, respectively, the Board notes that VA's duty to assist the Veteran is not a one-way street, and thus, the Board's prior remand directives with respect to providing the Veteran a VA examination have been substantially completed.  Stegall, D'Aries, and Dyment, all supra.  The Veteran was subsequently provided the opportunity to participate in the October 2013 VA examination in compliance with the Board's August 2013 remand directives.  The report of this examination reflects that it is adequate for the purposes of adjudicating the Veteran's claim decided herein.  Specifically, the examination report reflects that an opinion congruent with the other evidence of record as rendered following a physical examination of the Veteran a review of the record.  All offered opinion is accompanied by a complete rationale.  As such, the Board concludes that the October 2013 VA examination is adequate, and, to that extent, the Board's August 2013 remand directive has been substantially completed with respect to the claim decided herein.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Sinusitis

The Veteran claims that she has a current sinus disability which has been present since her active duty.  However, in consideration of the complete record under the laws and regulations as set forth above, the Board concludes that the most probative competent evidence does not demonstrate a sinus disability during the Veteran's active duty or at any time during the appeal period, and thus, service connection is not warranted.  

The record reflects that the Veteran filed her current claim to establish service connection for a sinus disability prior to her separation from service, and it is uncontroverted that she experienced annual, episodic sinusitis for five years while on active duty.  However, x-ray testing completed in May 2004, during the Veteran's active duty, did not reflect a sinus disability.  Further, despite the fact that the Board accepts that the Veteran experienced annual episodes of sinusitis during her active duty, the medical evidence does not reflect that she was ever diagnosed with a chronic sinus disability.  Indeed, the October 2013 VA examiner noted the Veteran's in-service episodes of sinusitis, and yet, opined that the medical evidence and statements from the Veteran are not consistent with a post-service diagnosis of a chronic sinus disability.

In the absence of proof of a diagnosis of a chronic sinus disability resulting from the Veteran's in-service, episodic instances of sinusitis, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A veteran's belief that he or she is entitled to some sort of benefit simply because he had in-service symptoms while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a diagnosed disability.  Id.  

Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The evidence does not demonstrate a chronic sinus disability at any point during the claim period.  The Board is also cognizant of the holding of the Court's holding in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, in this case, there is no evidence, to include from the Veteran, of a post-service diagnosis of a sinus disability.  Here, the October 2013 VA examiner stated that the Veteran has not demonstrated or claimed any post-service signs, symptoms, or complaints related to a sinus disability.

The Veteran is competent to testify to those things that come to her through her senses, such as experiencing head pain and sinus symptoms, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005), and her account thereof is competent and credible.  In the Veteran's statements, she does identify experiencing sinus symptomatology annually while on active duty.  However, experiencing symptomatology, alone, with no underlying pathology, is not a disability for VA purposes.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

As noted above, a prerequisite for entitlement to service connection is a showing of current disability, and the record fails to identify a current disability of the sinuses.  To the extent that the Veteran asserts that she has a current sinus disability, the Board notes that she lacks the required medical education and training, such as to render competent any opinion or statement identifying this specific disability. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  There is also insufficient competent or credible evidence of a sinus disability at any point during the claim period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Parenthetically, the Board notes that the record does not reflect that the Veteran served in the Southwest Asia Theater of Operations, and thus, she is not a Persian Gulf Veteran.  Accordingly, the provisions of 38 C.F.R. § 3.317, pertaining to undiagnosed illness and signs and symptoms of medically unexplained chronic multisymptom illnesses are not for application.  

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran has a current sinus disability, and thus, her claim cannot succeed.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim advanced must be denied. 38 U.S.C.A. § 5107(b); see also, generally, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Costochondritis

The evidence reflects that the Veteran was diagnosed with costochondritis in May 2004, while on active duty, after experiencing pain and tenderness in her left ribcage and sternum.  This diagnosis was confirmed by the August 2004 VA examiner, prior to the Veteran's separation from service.  The post-service evidence reflects continued complaints of chest pain, and the in-service diagnosis of costochondritis is noted in the treatment records, but not perpetuated.  Critically, the October 2013 VA examiner noted that the Veteran's in-service diagnosis of costochondritis was present at her separation from service, continued into the current appeal period, and resolved after her April 2009 breast reduction.

In light of above, it is uncontroverted that the Veteran developed costochondritis while on active duty, and the disability remained present well into the appeal period.  As noted above, the fact that this disability resolved during the appeal period does not preclude service connection and/or receipt of disability benefits for the period it was extant.  See McClain, supra.  As such, the Board concludes that service connection for costochondritis is warranted.  38 C.F.R. § 3.303 (2013).  


ORDER

Entitlement to service connection for a sinus disability is denied.  

Entitlement to service connection for costochondritis is granted



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


